Citation Nr: 1511019	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for chronic rhinitis with sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the Veteran's noncompensable rating for chronic rhinitis with sinusitis.  

In September 2012, August 2013, and May 2014, the Board remanded the Veteran's claim for further development.  It has now returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's chronic rhinitis with sinusitis is not productive of nasal polyps, greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, incapacitating episodes, three-six non-incapacitating episodes per year, or headaches, pain, or purulent discharge or crusting due to sinusitis.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic rhinitis with sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  An October 2008 letter informed her of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's chronic rhinitis with sinusitis in November 2008, October 2012, November 2013, and July 2014 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic rhinitis with sinusitis is currently assigned a noncompensable disability rating under Diagnostic Code 6522.  See 38 C.F.R. § 4.97 (2014).  Diagnostic Code 6522 is for allergic or vasomotor rhinitis.  

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for polyps.  38 C.F.R. § 4.97.

Diagnostic Code 6513, chronic maxillary sinusitis, is rated under the General Rating Formula for Sinusitis.  Under that regulation, sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent disability rating.  Sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent disability rating. Sinusitis detected by X-ray only warrants a zero percent disability rating.  38 C.F.R. § 4.97. 

The Veteran asserts her condition has gotten worse and warrants a higher rating.  In a March 2013 statement, the Veteran asserted she has continuously experienced periodic episodes with symptoms of headaches, facial pain, discharge, and crusting.  She noted while having these episodes, she had to miss work. 

An October 2008 private treatment record noted significant residual mechanical obstruction of the mid and superior nasal airway, posteriorly on the left and gigantic hypertrophy of the right middle turbinate, which appears to be a concha bullosa.  Impression was status post septoplasty with persistent nasal obstruction and recurrent midface pain, presumably due to, at least episodic sinusitis.  

The Veteran was afforded a VA QTC examination in November 2008.  The Veteran reported her sinus problems were constant, but her episodes were not incapacitating, and experienced "365 non incapacitating episodes per year."  She reported headaches with sinus episodes and had antibiotic treatment lasting 4-6 weeks for her sinus problems; and interference with breathing through her nose, purulent discharge, and severe pain on the left side of her face, worse during allergy season, but no crusting.  On examination, nasal obstruction in the right nostril was 30 percent and 0 percent in the left.  Nose examination did not reveal nasal polyps and no sinusitis was detected.  The examiner reviewed sinus x-rays from November 2008 that revealed sinus within normal limits.  The examiner diagnosed the Veteran symptomatic chronic rhinitis and sinusitis.  There were subjective factors of pain and occasional exacerbations and objective factors of "some left nare [sic] occlusion without evidence of rhinitis being active" at this time and no evidence of bacterial rhinitis.   

A November 2008 private treatment record noted a computed tomography (CT scan) revealed the Veteran had pansinusitis sparing the frontals, no fluid level, and nasal septal deviation to the left side anteriorly.  A subsequent November 2008 private treatment record noted the Veteran had significant residual fracture dislocation of both the cartilaginous and bony septum to the left, causing a z-shaped septal deformity.  It further noted residual septal deviation with continuing severe left sided nasal obstruction and recurrent sinusitis of excessive frequency.  

A December 2, 2008, private treatment record noted the Veteran underwent a septoplasty, bilateral intranasal ethmoidectomies, and bilateral intranasal maxillary antrostomies.  The preoperative and postoperative diagnoses were septal deviation with nasal obstruction and recurrent sinusitis. 

The Veteran was afforded another examination in October 2012.  The examiner reviewed the Veteran case file and noted she had sinusitis and rhinitis.  The examiner found the Veteran had maxillary sinusitis, but no current findings, signs or symptoms attributable to chronic sinusitis, and no incapacitating or non-incapacitating episodes of sinusitis in the past 12 months.  The examiner further found there was no obstruction of the nasal passage on both sides greater than 50 percent due to rhinitis, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner further found there was not obstruction of the nasal passage on both sides at least to 50 percent due to traumatic septal deviation or complete obstruction on one side.  The examiner opined that the Veteran's condition had no effect on her usual occupation. 

The Veteran was afforded another VA examination in November 2013.  The examiner noted along with an in-person examination, only the Veteran's CPRS records and CT scan report were reviewed; not the Veteran's case file.  The Veteran reported pain on the left side of her face and allergy and sinus infections, which required treatment.  The examiner noted the Veteran had allergic rhinitis, deviated nasal septum, and sinusitis that was acute, treated and resolved with no residuals.  The examiner found no current findings, signs or symptoms attributable to chronic sinusitis, no incapacitating episodes, but 2 episodes of non-incapacitating episodes of sinusitis in the past 12 months characterized by headaches, pain, and purulent discharge, or crusting.  The examiner further found there was no obstruction of the nasal passage on both sides greater than 50 percent due to rhinitis, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner further found there was not obstruction of the nasal passage on both sides at least to 50 percent due to traumatic septal deviation or complete obstruction on one side.  The examiner opined there was no way to state the percentage of obstruction prior to 2008 surgery because it was already altered after surgery, and if the Veteran had migraines, it was not possible to differentiate headaches which were due to sinusitis and which were not.  

The Veteran was given another VA examination in July 2014.  The examiner reviewed the Veteran's case file and performed an in-person examination.  The Veteran reported pain on the left side of her face and allergy and sinus infections, which require treatment.  The examiner noted the Veteran had allergic rhinitis, deviated nasal septum, and sinusitis that was acute, treated and resolved with no residual.  The examiner found no current findings, signs or symptoms attributable to chronic sinusitis, no incapacitating episodes in the past 12 months, but 2 episodes of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge, or crusting in the past 12 months.  The examiner further found there was no obstruction of the nasal passage on both sides greater than 50 percent due to rhinitis, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  Also, there was no obstruction of the nasal passage on both sides at least to 50 percent due to traumatic septal deviation or complete obstruction on one side.  The examiner noted the Veteran's condition did not impact her ability to work and noted "[t]here is no way I can identify the nasal obstruction prior to December 2008, as described by her private physician as she alrewady [sic] have a septoplasty surgery and obstruction has been corrected.  At present there is no obstruction in either nostril."  He additionally noted, the Veteran's headaches were migraine headaches and not sinus related headaches.  

Based on the above subjective complaints and objective findings, the Board determines that a compensable rating for service-connected allergic rhinitis with sinusitis is not warranted.  The competent medical evidence does not establish that the Veteran has nasal polyps, that her nasal obstruction exceeds 50 percent on one side, or is completely obstructed on one side.  The Board is aware that an October 2008 private treatment record noted significant residual mechanical obstruction in the left ear and persistent nasal obstruction, and a November 2008 private treatment record noted the Veteran had severe left sided nasal obstruction.  However, the November 2008 VA QTC found nasal obstruction in the right nostril was to 30 percent and 0 percent in the left.  Moreover, there is no indication in the Veteran's private treatment records that there was complete obstruction on one side.  The Board notes that the degree of nasal obstruction can only be determined by someone with knowledge of the structure of the nose, and the equipment and ability to adequately examine and assess the inside of the nasal passages.  

Additionally, the November 2008 VA QTC examination found no sinusitis was detected, and the October 2012, November 2013, and July 2014 VA examinations found no current findings, signs or symptoms attributable to chronic sinusitis.  Furthermore, although the Veteran reported during the November 2008 VA QTC examination that she experienced 365 non-incapacitating episodes per year, the examiner opined the Veteran had subjective factors of occasional exacerbations.  Moreover, the October 2012 examination found no incapacitating or non-incapacitating episodes, and the November 2013 and July 2014 examinations found no incapacitating episodes, but 2 episodes of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge, or crusting in the past 12 months.  Despite the Veteran's assertions, the clinical findings as to her nasal passages and symptoms of sinusitis do not support the claim of an increased disability rating.  

For the reasons discussed, the Board finds the weight of the evidence demonstrates that a compensable disability rating is not warranted during any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her chronic rhinitis with sinusitis is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

A compensable rating for chronic rhinitis with sinusitis is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


